COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00246-CR


HARRY LEWIS DUNNO                                                   APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

      FROM COUNTY CRIMINAL COURT NO. 7 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Appellant Harry Lewis Dunno seeks to appeal from a conviction that the

trial court has vacated. For the reasons stated below, we dismiss the appeal.

      On May 22, 2013, appellant filed a notice of appeal from the trial court’s

May 16, 2013 judgment that convicted him of failure to identify. 2 A week later,

      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 38.02(b), (d)(2) (West 2011).
we sent appellant a letter explaining that we had received a certificate stating that

he had entered into a plea bargain agreement and had no right of appeal. Thus,

we told appellant that if he did not file a response showing grounds for continuing

the appeal, it could be dismissed.

      After appellant filed a motion to continue the appeal, we were informed that

the trial court had vacated its May 16, 2013 judgment and that through another

plea bargain, the trial court had entered a new judgment of conviction on

June 27, 2013. On July 17, 2013, we sent appellant a letter stating that we had

not received a notice of appeal from the June 27, 2013 conviction and that we

were concerned that we lacked jurisdiction over the only appeal pending in this

court, from the May 16, 2013 judgment, because it had been vacated.              We

informed appellant that unless he filed a response to our letter by July 29, 2013

showing grounds for continuing the appeal, we could dismiss it. Appellant has

not responded to our letter.

      When the trial court vacated its May 16, 2013 judgment, it rendered

appellant’s appeal from that judgment moot. See Evans v. State, No. 01-12-

00520-CR, 2012 WL 6208300, at *1 (Tex. App.—Houston [1st Dist.] Dec. 13,

2012, no pet.) (mem. op., not designated for publication); Waller v. State, 931
S.W.2d 640, 643–44 (Tex. App.—Dallas 1996, no pet.). Also, appellant has not

properly appealed from the June 27, 2013 judgment, nor has he expressed any

desire to appeal from it. See Tex. R. App. P. 27.1(b); Franks v. State, 219
S.W.3d 494, 497–98 (Tex. App.—Austin 2007, pet. ref’d). Therefore, we hold


                                         2
that we do not have jurisdiction over this moot appeal, and we dismiss it. See

Tex. R. App. P. 43.2(f); Ex parte Putnam, 456 S.W.2d 916, 916 (Tex. Crim. App.

1970); Cortez v. State, No. 02-11-00027-CR, 2012 WL 117989, at *1 (Tex.

App.—Fort Worth Jan. 12, 2012, no pet.) (mem. op., not designated for

publication) (dismissing an appeal when after a defendant filed a notice of

appeal, the trial court granted a motion for new trial, convicted the defendant a

second time, and the defendant did not appeal from the second conviction).



                                                 PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 19, 2013




                                       3